Citation Nr: 1720691	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or in-service herbicide agents exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for hypertension.

In February 2013, the Board denied the Veteran's appeal seeking service connection for hypertension.  The Veteran appealed the adverse Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Joint Motion for Remand (JMR) order, the Board's denial of the Veteran's claim for service connection for hypertension was vacated and remanded for failure to consider whether the Veteran's hypertension was attributable to his presumed in-service herbicide agents exposure.

In October 2014, the Board remanded the matter for further development consistent with the December 2013 JMR.  Following the additional development, in April 2016, the Board again denied the Veteran's claim for service connection for hypertension to include as secondary to service-connected PTSD and/or in-service exposure to herbicide agents.  The Veteran again appealed the adverse Board decision to the Court.  Another JMR was issued in October 2016 which vacated the April 2016 decision and remanded the claim for failure to obtain an adequate examination.  The claim has not returned to the Board for further adjudication consistent with the October 2016 JMR.

The Board has received additional evidence from the Veteran, in the form of a private medical opinion from Dr. V.C., M.D., an article from the Journal of Occupational and Environmental Medicine addressing the link between herbicide agents exposure and hypertension along with three prior Board decisions which granted service connection for hypertension due to herbicide agents exposure.  The Veteran has waived review of these additional records by the Agency of Original Jurisdiction pursuant to 38 C.F.R. § 20.1304(c).  Those records have been added to the claims file and considered by the Board as part of the record on appeal.



FINDING OF FACT

The preponderance of the evidence of record shows the Veteran's hypertension was caused by his in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to in-service herbicide agents exposure, have been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of entitlement to service connection hypertension is being granted herein.  Any error related to these duties is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

The Veteran asserts that he has hypertension that has resulted from his service-connected PTSD, or alternatively, from his exposure to herbicide agents during service in the Republic of Vietnam.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448  (1995) (en banc).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101).

Additionally, service connection for certain diseases, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  However, hypertension is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  Id.  As such, service connection for the Veteran's hypertension cannot be presumed by virtue simply of his in-service herbicide agents exposure pursuant to that regulation.  However, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3df.307 (a)(6)(iii).  Here, the Veteran's service personnel records show he served in the Republic of Vietnam from April 1968 to September 1968; therefore, he is presumed to have been exposed to herbicide agents. 

The medical evidence of record shows the Veteran has a current diagnosis of hypertension.  Specifically, post-service VA treatment records show that hypertension was diagnosed initially for the Veteran in July 2006.  Records following the diagnosis show that the Veteran has been followed for ongoing hypertension that is managed by prescription medications.  

In December 2014, the Veteran was provided a VA examination to determine whether his hypertension was etiologically related to his military service, to include his exposure to herbicide agents or his service-connected PTSD.  However, the reasons and bases for the opinion provided in this examination were deemed inadequate in the October 2016 JMR.

Following the October 2016 JMR, the Veteran's attorney submitted a medical opinion by Dr. V.C., M.D., a board certified and residency trained occupational/ environmental physician dated April 2017.  Dr. V.C. opined that, after considering the Veteran's claims file, it was at least as likely as not that the Veteran's hypertension was caused by exposure to herbicide agents while serving in Vietnam.  Dr. V.C. stated that, "there is now ample evidence to indicate that Agent Orange causes hypertension, not only in 'ranch-handers' but also independently in ground troops in Vietnam, regardless of latency."  In support of that opinion, Dr. V.C. cited several medical studies related to the connection between herbicide agents and the development of hypertension.  Additionally, Dr. V.C. explained that the major quantifiable risk factors for hypertension were: age, race, body mass index, and diabetes.  The Veteran quit smoking in 1982, and Dr. V.C. noted that numerous studies have shown that the risk of cardiovascular effects from smoking greatly decrease with smoking cessation.  Therefore, it was her opinion that other than the remote history of cigarette smoking which ended more than 25 years prior to diagnosis, the Veteran had no other controllable risk factor for developing hypertension.  

The Board finds the April 2017 private opinion by Dr. V.C. to be highly probative as it is based upon a complete review of the Veteran's entire claims file and is supported by a detailed rationale, including thorough discussions of supporting medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In sum, while hypertension is not a presumptive condition under 38 C.F.R. § 3.309 (e), the April 2017 medical opinion from Dr. V.C. provides probative evidence linking the Veteran's hypertension to his presumed herbicide agents exposure in-service.  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary to in-service herbicide agents exposure is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


